DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-8 and 17-20 in the reply filed on 5/6/21 is acknowledged.
3.	Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/21.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 4 recites the limitation "the latest recorded working state" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a latest recorded working state".
7.	Claim 5 is rejected as depending from claim 4.
a preset period of time” in line 4.  It is not clear whether it is the same preset period of time or different preset period of time recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “ the preset period of time”.
9.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 7 recites the limitation "the lithium separation phenomenon" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a lithium separation phenomenon".
11.	Claim 8 is rejected as depending from claim 7.
12.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation “ a preset period of time” in line 4.  It is not clear whether it is the same preset period of time or different preset period of time recited in claim 17.  For the purpose of this Office Action, the limitation has been interpreted as “ the preset period of time”.

14.	Claim 20 recites the limitation "the lithium separation phenomenon" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a lithium separation phenomenon".
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-6, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (US 2012/0166847).
Regarding claim 1, Noda discloses  a battery lithium detection method applicable in a terminal device(lithium ion battery cells for an electric tool, Figs. 1 & 7, [0010], [0030]), the terminal device comprising a battery(electric tool 30 with battery 10 in Fig. 1, [0029]), the method comprising: detecting a working state of the battery(Step S109, determination as to whether or not the process is to be transferred to a sleep routine, [0046], Figs. 6 & 7);

Regarding claim 2, Noda discloses all of the claim limitations as set forth above. Noda further discloses the detecting the working state of the battery comprising: collecting a first current value of the battery every first time interval and obtaining a plurality of first current values(Step S122, Fig. 7, [0051]); and    determining the working state of the battery by comparing each of the plurality of first current values with a current threshold(Step S123, Fig. 7, [0051]).
Regarding claim 3, Noda discloses all of the claim limitations as set forth above. Noda further discloses determining the working state of the battery comprising: the working state of the battery is a charging state when each of the plurality of  first current values is greater than the current threshold(Step S125, Fig. 7, [0051]); the working state of the battery is a discharging state when each of the plurality of first current values is less than an opposite value of the current threshold(Step S123, Fig. 7, [0051]); and the working state of the battery is a resting state when an absolute value of the first current value is less than or equal to the current threshold (Steps S122-S126, Fig. 7, [0051]-[0053]).
 	Regarding claim 4, Noda discloses all of the claim limitations as set forth above. Noda further discloses collecting the first voltage of the battery comprising: collecting the first voltage 
  	Regarding claim  5, Noda discloses all of the claim limitations as set forth above. Noda further discloses the method further comprising: determining that the working state of the battery has changed from the charging state to the resting state(Step S109, Fig. 6, [0045]-[0046]); collecting a second current value of the battery when the battery has been  resting for a second time interval( Step S131 performed until a predetermine time has been elapsed and if yes, proceed to Steps S121 and S122, Fig. 7, [0055], [0051]); comparing the second current value with the current threshold(Step S123, [0051], Fig. 7); and collecting the first voltage of the battery when an absolute value of the second current value is less than or equal to the current threshold(Steps S122-S131, Fig. 7).
Regarding claim 6, Noda discloses all of the claim limitations as set forth above. Noda further discloses collecting the second  voltage of the battery comprising: collecting a third current value of the battery when the battery is left to stand for the preset period of time; comparing the third current value with a current threshold; and collecting the second voltage of the battery when an absolute value of the third  current value is less than or equal to the current threshold (Steps S122-S131, Fig. 7).
Regarding claim 17, Noda discloses a non-transitory storage medium having stored thereon instructions that (program for executing the processes may be stored in a memory device of the control microcomputer 24, [0042], Fig. 3), when executed by a processor of a terminal device (electric tool 30 with microcomputer 24, Figs. 1 & 3), causes the processor to perform a battery lithium detection method([0042]), the terminal device comprising a battery (electric tool 
Regarding claim 18, Noda discloses all of the claim limitations as set forth above. Noda further discloses the detecting the working state of the battery comprising: collecting a first current value of the battery every first time interval and obtaining a plurality of first current values(Step S122, Fig. 7, [0051]); and    determining the working state of the battery by comparing each of the plurality of first current values with a current threshold(Step S123, Fig. 7, [0051]).
Regarding claim 19, Noda discloses all of the claim limitations as set forth above. Noda further discloses collecting the second  voltage of the battery comprising: collecting a third current value of the battery when the battery is left to stand for the preset period of time; comparing the third current value with a current threshold; and collecting the second voltage of the battery when an absolute value of the third  current value is less than or equal to the current threshold (Steps S122-S131, Fig. 7).
Allowable Subject Matter
18.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claim 7 is overcome.
In particular the allowable limitation is the determining whether a lithium separation phenomenon has occurred comprising: calculating a difference of the second voltage minus the first voltage; comparing the difference with a preset voltage value; and determining that the lithium separation phenomenon has occurred in the battery when the difference is greater than the preset voltage value.
In the instant invention, the preset voltage value is related to the sampling accuracy of the analog to digital converter 16 and the like ([0045] US 2020/0381786). Preferably, the preset voltage value is 0.06V ([0045]).
Noda discloses the determining whether a lithium separation phenomenon has occurred comprising: Step S128 in which a determination is made as to whether or not the battery is an overdischarge state, where the battery voltage is lower than an allowable value (Fig. 7, [0053]) but does not disclose, teach or render obvious calculating a difference of the second voltage minus the first voltage; comparing the difference with a preset voltage value; and determining that the lithium separation phenomenon has occurred in the battery when the difference is greater than the preset voltage value.
19. 	Claim 8 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.

In particular, the allowable limitation the determining whether a lithium separation phenomenon has occurred comprising: calculating a difference of the second voltage minus the first voltage; comparing the difference with a preset voltage value; and determining that the lithium separation phenomenon has occurred in the battery when the difference is greater than the preset voltage value.  The reasons for allowance are substantially the same as provided in paragraph 18 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724